Citation Nr: 1007523	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-41 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability; 
and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD); and if so, whether the claim may be 
granted.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to an effective date earlier than August 7, 
2003, for an assignment of a separate 10 percent evaluation 
for right knee arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to 
October 1986.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a back 
disability comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
September 2006.  The issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection PTSD and entitlement to service connection for a 
psychiatric disorder other than PTSD are before the Board of 
Veterans' Appeals (Board) following a Board Remand in 
September 2006.  These matters were originally on appeal from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric 
disorders.  As emphasized in Clemons, though a Veteran may 
only seek service connection for PTSD, the Veteran's claim 
"cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Thus, as the Board will 
analyze the Veteran's current claims under this framework, 
the Veteran's original claim depression has been 
recharacterized as a claim for a psychiatric disorder other 
than PTSD.  Because the Veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for PTSD has been granted herein, the Board has combined and 
recharacterized the service connection claims as entitlement 
to an acquired psychiatric disorder, to include PTSD.

The issues of entitlement to service connection for a back 
disability and entitlement to service connection for an 
acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A claim for service connection for a back condition was 
denied by a March 1990 rating decision that was not appealed.

2.  Evidence submitted subsequent to the March 1990 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 

3.  A claim for service connection for PTSD was denied by a 
July 1998 rating decision that was not appealed.

4.  Evidence submitted subsequent to the July 1998 rating 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim. 

5.  It is not factually ascertainable from the medical 
evidence of record that within the year prior to August 8, 
2003, the Veteran's service-connected right knee disability 
warranted a separate 10 percent evaluation for right knee 
arthritis.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision which denied a claim for 
service connection for a back condition is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The July 1998 rating decision which denied a claim for 
service connection for PTSD is final.  38 U.S.C. § 7105(c) 
(1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

5.  The criteria for an effective date earlier than August 7, 
2003, for the award of a separate 10 percent evaluation for 
right knee arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5010-
5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's September 2006 Remand, the RO 
readjudicated the Veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below, and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's September 2006 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claims, 
any perceived lack of notice or development under the VCAA 
should not be considered prejudicial.  To that end, the Board 
notes that it is expected that when the issues are returned 
to the RO for further development and reviewed on the basis 
of the additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

Nevertheless, the Board finds that VA has met all statutory 
and regulatory notice and duty to assist provisions.  Letters 
dated in September 2003 and October 2006 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473, and Kent, 20 Vet. App. at 1.  Together, the 
letters informed the Veteran of what evidence was required to 
reopen and substantiate the claims and of the Veteran's and 
VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates.  The 
letters also advised the Veteran that new and material 
evidence was needed to reopen claims, and by advising the 
Veteran of what was necessary to establish service connection 
effectively informed him of what was necessary to reopen his 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's VA medical treatment records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although the Veteran has submitted private 
medical records to VA, he has identified no outstanding 
private medical records that he wished for VA to obtain on 
his behalf.

The Board notes that most of the Veteran's service treatment 
records are no longer associated with the claims file.  Only 
a September 1986 Medical Board Report and an October 1976 
Physical Profile Serial Report are of record.  In any case, 
as the issues decided herein do not require a review of the 
service medical records, the Board finds that rendering a 
decision at this time with respect to whether the Veteran has 
submitted new and material evidence to reopen his claims for 
service connection for a back disability and PTSD is not 
prejudicial to the Veteran.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

With respect to the effective date issue on appeal, the 
United States Court of Appeals for the Federal Circuit and 
the Court of Appeals for Veterans Claims have held that once 
a claim has been substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

New and Material Evidence

Historically, in a decision dated in March 1990, the RO 
denied, inter alia, the Veteran's claim for service 
connection for a chronic back condition.  In a letter dated 
April 23, 1990, the Veteran was informed, inter alia, that 
service connection could not be granted for his back 
condition as there was no evidence that the condition was 
either incurred in or aggravated by his military service.  
The RO noted that the reason for the denial was based on the 
fact that the Veteran failed to report for VA examination 
scheduled for March 12, 1990 and that the decision was based 
on the service medical records.  

A June 1990 Report of Contact noted that the Veteran called 
and advised that he filed for service connection and was 
notified of several appointments but had to return back East 
because of an emergency and could not keep these 
appointments.  The Report made a note to reopen the claim and 
notify the Veteran of new appointments.  

In August 1990, the RO received a letter from the Veteran's 
representative which noted that the Veteran had contacted his 
office stating that he had previously filed a claim for 
service connection for PTSD but that due to circumstances 
beyond his control was unable to make the scheduled C & P 
examination and requested that a C & P examination be 
rescheduled.  In addition, the letter stated that the Veteran 
also wished to amend his claim to include, inter alia, 
service connection for a back condition and noted that the 
Veteran indicated that he was treated for the disability 
while he was on active duty in the Air Force from 1969 to 
1982.  

Also in August 1990, the RO received from the Veteran a VA 
Form 21-4138, Statement in Support of Claim, which indicated 
that he filed a claim alleging service connected disability 
that his claim was denied because he did not report for an 
examination.  The Veteran indicated that he wished to reopen 
his claim for service connection, requested that his records 
be transferred to Wichita, and noted that he was ready to 
report for a VA examination.

In September 1990, the RO advised the Veteran that 
arrangements were being made for physical examination and 
that if he failed to report for this examination, his claim 
could be disallowed or he may could receive a lower monetary 
benefit that might otherwise be payable.  

In October 1990, the RO advised the Veteran, inter alia, that 
he had previously been denied service connection for a back 
condition and would need to submit new and material evidence 
for it to reconsider the decision.  

In a February 1991 rating decision, the RO denied service 
connection for chronic left leg and knee condition, chronic 
neck condition, chronic toe condition, hearing loss, and 
PTSD.  In March 1991, the RO advised the Veteran that 
vocational rehabilitation benefits under Chapter 31 had been 
denied.

In September 1991, the RO received a letter from the 
Veteran's representative dated May 16, 1991.  This letter 
claimed clear and unmistakable error (CUE) with a denial of 
entitlement to service connection for an atypical brain 
syndrome in rating decisions dated in March 1990 and February 
1991 and noted that the military medical records support, 
inter alia, service connection for chronic back condition.  
The representative then requested consideration for a CUE in 
the failure to grant service connection for atypical brain 
syndrome per rating dated March 25, 1990.  The representative 
also indicated that the letter was to serve as a Notice of 
Disagreement (NOD) with regard to the February 1991 rating 
decision in that the Veteran believed compensable ratings 
were justified.  

A November 1991 rating decision found no CUE in the March 
1990 rating decision which denied service connection for 
atypical brain syndrome.  The rating decision also increased 
the evaluations for the Veteran's right knee disability and 
hypertension.  In December 1991, the RO issued a Statement of 
the Case (SOC) denying service connection for atypical brain 
syndrome and a higher evaluation for service-connected left 
foot disorder.

In January 1994, the RO received the Veteran's request for a 
copy of his claims file which was provided to the Veteran in 
June 1994.

In January 1998, the RO received the Veteran's request to 
reopen his claim for PTSD.  In a March 1998 letter, the RO 
requested that the Veteran complete and return the attached 
PTSD questionnaire.  In a July 1998 rating decision, service 
connection for PTSD was denied.

In August 2003, the Veteran's attorney filed a notice of 
disagreement with any and all rating decisions issued within 
the prior year.  Also in August 2003, the Veteran's attorney 
filed a claim for service connection for back, depression, 
hearing, and PTSD as well as all psychiatric conditions and 
any and all physical disabilities incurred or aggravated by 
the Veteran's active service.  The Veteran's attorney also 
filed a claim for increased evaluation for right leg and high 
blood pressure.  

In a February 2004 rating decision, the RO denied, inter 
alia, claims for service connection for chronic back 
condition and PTSD because the evidence submitted was not new 
and material.  In May 2004, the Veteran's attorney submitted 
an NOD with the February 2004 rating decision.  In November 
2004, the Veteran perfected his appeal with respect to, inter 
alia, his claim for chronic back condition and PTSD.  In 
September 2006, the Board found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for a back disability and remanded the 
issue of whether new and material evidence had been submitted 
sufficient to reopen a claim for service connection for PTSD 
for additional development.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In an April 2008 Order, the Court granted 
the parties Joint Motion for Remand (JMR), and remanded that 
part of the Board's decision that declined to reopen a claim 
of service connection for a back disability for compliance 
with the instructions in the JMR).  The JMR noted that the 
parties agree that remand was necessary for the Board to 
provide an adequate statement of reasons or bases as to 
whether statements submitted by Appellant and his 
representative constituted an NOD.  These statements, as 
noted in the JMR, included a statement indicating that the 
Veteran wanted to be rescheduled for a VA examination and 
stating that he "wishes to amend his claim to include 
service connection for ... back condition" and a statement 
that indicated he "wish[ed] to reopen my [service 
connection] claim".  Although not raised below, the parties 
agreed that this issue should be addressed in the first 
instance by the Board.  Specifically, the parties agreed that 
remand was necessary for the Board to provide an adequate 
statement of reasons or bases as to whether either statement 
submitted by Appellant and his representative constituted a 
Notice of Disagreement under 38 U.S.C.A. § 7105(a)-(b).

Governing regulation provides that a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute an NOD.  While 
special wording is not required, the NOD must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201.

Thus, under 38 C.F.R. § 20.201, a valid NOD must contain 
"terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review."  
Gallegos v. Principi, 283 F.3d. 1309, 1313-14 (Fed. Cir. 
2002) (upholding VA regulation 38 C.F.R. § 20.201 that 
requires that NOD must express "a desire for appellate 
review").  

In this case, nothing in the documents received in August 
1990 expresses disagreement with the March 1990 rating 
decision in general or specifically with the RO's denial of 
service connection for back condition or a desire for 
appellate review of such matter.  
	
Furthermore, no communication from the Veteran or his 
representative received in the one year period following 
April 23, 1990, notification of the March 1990 rating 
decision contains language that may reasonably be construed 
as disagreeing with, and seeking appellate review of, the 
denial of service connection for back condition.  The Board 
has no authority to dispense with/disregard the Statutory 
requirement (in 38 U.S.C.A. § 7105(a)) that an NOD is 
necessary to initiate appellate review.  38 U.S.C.A. § 7104.  

Accordingly, the Board finds that the Veteran failed to 
timely file an NOD with the March 1990 rating decision as to 
the denial of service connection for a back condition.

With respect to the Veteran's claim for service connection 
for PTSD, no documents were received from the Veteran or his 
representative after the July 1998 rating decision which 
denied entitlement to service connection for PTSD and the 
August 2003 correspondence from the Veteran's attorney. 

Accordingly, the Board finds that the Veteran failed to 
timely file an NOD with the July 1998 rating decision as to 
the denial of service connection for PTSD.

As such, the Board finds that the Veteran did not appeal the 
March 1990 rating decision or the July 1998 rating decision.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. §§ 4005(c) (West 1988), 7105 (1991); 38 C.F.R. §§ 
3.104 (1989 and 1998), 19.129, 19.192 (1989), 20.302, 20.1103 
(1998).  Thus, the March 1990 and July 1998 decisions are 
final.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The Board notes that 
there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  

For claims made prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

For claims made on or after August 29, 2001, new and material 
evidence is defined as existing evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
that raises a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The Board notes that although the Veteran requested to reopen 
his claims for service connection in August 1990, his claim 
is deemed to have been abandoned.  Where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen, or for the purpose of determining continued 
entitlement, is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158.

As noted above, in October 1990, the Veteran was advised that 
he had previously been denied service connection for a back 
condition and would need to submit new and material evidence 
for VA to reconsider the decision.  The Veteran was also 
advised that the evidence should be submitted as soon as 
possible, preferably within 60 days, and no later than one 
year from the date of the letter.  However, the Veteran did 
not submit any evidence related to a back condition within 
one year of the letter.  The Board notes that although the 
letter received from the Veteran's AMVETS representative in 
September 1991, stated that the Veteran's military medical 
records support service connection for, inter alia, chronic 
back condition, there was no new and material evidence 
submitted in addition to the statement with respect to the 
Veteran's back claim.

Thus, the Veteran's application to reopen his claims of 
service connection for a back condition and PTSD was received 
in August 2003.  

The Board notes that by a February 2004 rating decision, the 
RO declined to reopen the Veteran's claims of entitlement to 
service connection for a chronic back condition and PTSD.  In 
July 2008, in a Supplemental Statement of the Case, the RO 
reopened the Veteran's claim for entitlement to service 
connection for PTSD.  On appeal, however, the Board must make 
its own determination as to whether any newly submitted 
evidence warrants a reopening of the claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Request to Reopen Back Disability Claim

With respect to the Veteran's request to reopen a claim for 
service connection for a chronic back disability, the Board 
notes that in the March 1990 rating decision, the RO denied 
the Veteran's claim and noted that the Veteran's service 
medical records were silent for a chronic back condition in 
service.  A letter sent to the Veteran in April 1990 noted 
that service connection could not be granted for his back 
condition as there was no evidence that this condition was 
either incurred in or aggravated by military service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Certain chronic disabilities, 
such as arthritis are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).  To prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Evidence of record at the time of the March 1990 rating 
decision consisted solely of the Veteran's service treatment 
records from the period May 26, 1969 to October 30, 1986.  As 
noted above, the Veteran's service treatment records no 
longer associated with the claims file.  However, as the 
issues decided herein do not require review of service 
medical records, the Board finds that the fact that the 
service treatment records are not part of the claims file is 
not prejudicial, at this time, to the Veteran.  

Based on the grounds stated for the denial of service 
connection for chronic back condition in the March 1990 
rating decision, new and material evidence would consist of 
evidence of an in-service chronic back disability, evidence 
of continuity of back symptomatology, and medical evidence of 
a nexus between an in-service injury or disease and a current 
back disability.  

Evidence received since the March 1990 rating decision 
includes VA treatment records from 1994 to 2006, as well as a 
November 2003 VA examination.  These records are "new" in 
that they did not exist at the time of the March 1990 rating 
decision.  However, the new evidence does not show an in-
service chronic back disability, arthritis within one year of 
discharge from service, or a medical nexus between an in-
service back injury and the current back disability.

However, the Veteran, through counsel, states that he has 
experienced continuity of symptomatology with regard to his 
painful back.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing service connection is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

As the evidence received since March 1990 rating decision 
includes the Veteran's reports of a continuity of 
symptomatology since the alleged back injury in service, the 
Board finds that presuming that all new evidence is credible, 
it relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to July 1998 rating decision is new and material 
and serves to reopen the claim of entitlement to service 
connection for a back disability. 

Request to Reopen PTSD Disability Claim

With respect to the Veteran's request to reopen a claim for 
service connection for PTSD, the Board notes that in the July 
1998 rating decision, the RO denied the Veteran's claim and 
noted that the evidence of record did not contain credible 
supporting evidence of an in-service stressor which could be 
linked to current symptomatology.  Specifically, the RO noted 
that on VA examination in April 1997, the Veteran reported 
that the worst thing that happened to him in Vietnam occurred 
when he was sleeping in the barracks and the base was 
attacked by rockets.  He stated that he ran for cover and was 
extremely fearful while hiding during the attack.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2009).

38 C.F.R. § 4.125(a) (2009) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Evidence of record at the time of the July 1998 rating 
decision consisted of the Veteran's service treatment records 
from the period May 26, 1969 to October 30, 1986, VA 
outpatient treatment records, and VA examination in April 
1998.  The record at the time of the July 1998 rating 
decision lacked credible supporting evidence of the claimed 
in-service stressor which formed the basis of the PTSD 
diagnosis.  

Evidence received since the July 1998 rating decision 
includes VA treatment records from 1994 to 2008, private 
medical treatment records dated in 2006 and 2007, a private 
psychiatric examination in April 2009, a completed PTSD 
questionnaire which described that in December 1969 the 
Veteran's base was bombed and he was knocked out of bed, 
information indicating that on December 19, 1969, the TSN 
base was attacked and 5 servicemen were wounded in action, a 
service personnel record which indicates that the Veteran 
served the 377 Trans, Tan Son Nhut in Vietnam as a general 
purpose vehicle repairman from December 22, 1969.

Because the Veteran has submitted evidence that his base was 
attacked during the general timeframe that the Veteran was 
stationed in Vietnam (although the exact dates have not been 
verified by the service department) and because PTSD has been 
diagnosed based on an event of a rocket attack while he was 
in the barracks sleeping, the Board finds that presuming that 
all new evidence is credible, it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to July 1998 rating decision is new and material 
and serves to reopen the claim of entitlement to service 
connection for PTSD.  

Effective Date

The Veteran claims entitlement to an earlier effective date 
for the assignment of a separate 10 percent evaluation for 
right knee arthritis with pain motion.  Specifically, the 
separate 10 percent evaluation for service-connected right 
knee arthritis as secondary to service-connected status post 
right knee cruciate tear has been assigned effective August 
7, 2003.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

Three possible dates may be assigned depending on the facts 
of a case:  (1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim or 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

Historically, by a March 1990 rating decision, service 
connection was granted for status postoperative anterior 
cruciate tear of the right knee, and a noncompensable 
evaluation was assigned from February 29, 1989.  In a letter 
from the Veteran's AMVETS representative received by the RO 
in September 1991, he indicated that the Veteran believed 
compensable ratings were justified.  In a November 1991 
rating decision, an increased evaluation of 10 percent 
effective from September 18, 1991 was assigned for the 
Veteran's status post right knee cruciate tear.  On August 8, 
2003, the RO received the Veteran's claim, inter alia, for 
increased evaluation of "Right Leg Disability currently 
rated at 10%". 

A claim for increased evaluation for service-connected right 
knee disability was not received after the November 1991 
rating decision and prior to August 8, 2003.  Correspondence 
from the Veteran received between November 1991 and August 8, 
2003 includes a January 1994 request for a copy of his claims 
file, a January 1998 request to reopen his claim for PTSD, 
and supporting evidence on behalf of his PTSD claim. 

The remaining question is whether it is factually 
ascertainable that an increase in disability occurred within 
the year prior to the date the Veteran filed his claim for 
increase.  However, the first indication of right knee 
arthritis is in an October 2003 x-ray report which showed 
spurring from the superior aspect of the patella.  VA 
treatment records dated within the year prior to August 8, 
2003, contain no records of treatment for right knee 
arthritis.  

In accordance with Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999), the Board has 
reviewed all of the evidence of record and there is simply no 
evidence showing that right knee arthritis is demonstrated in 
the year prior to August 3, 2003.  Accordingly, the evidence 
supports the finding that the correct effective date for the 
assignment of a separate 10 percent disability evaluation for 
right knee arthritis is no earlier than August 7, 2003.

The preponderance of the evidence is against the assignment 
of an effective date prior to August 7, 2003, for the 
assignment of a separate 10 percent evaluation for right knee 
arthritis, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.  To this extent only the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only the appeal is granted.

Entitlement to an effective date earlier than August 7, 2003, 
for an assignment of a separate 10 percent evaluation for 
right knee arthritis is denied.


REMAND

A review of the evidence reveals that further development is 
necessary. The VCAA requires, among other things, that VA 
assist a claimant in obtaining evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In the 
present case, the majority of the Veteran's service treatment 
records are no longer associated with the claims file.  

At the time of the March 1990 rating decision, the RO 
specifically noted medical records dated in 1977, 1981, 1982, 
and 1986.  The service treatment records also appeared to be 
of record at the time of the February 1991 rating decision as 
the RO noted medical records dated in 1975, 1981, 1982, 1983, 
and physical examination in 1986.  At the time of the 
February 2004 VA rating and October 2004 Statement of the 
Case, service medical records May 26, 1969 to October 30, 
1986 are noted in the evidence sections.  At the time of the 
Board's September 2006 Decision and Remand, there is no 
indication that the service medical records were in the 
claims file; however, the issues that were decided at that 
time were issues in which reference to the service medical 
records were unnecessary.  The Board notes that it appears 
that the Veteran's service treatment records were in the 
claims file at the time that such records were either copied 
and provided to the Veteran's attorney or reviewed by the 
Veteran's attorney and may have been copied as part of a 
Designation of Record and a Counter Designation of Record 
which were received by the Court in March 2007 and August 
2007, respectively.  A December 2009 letter from the 
Veteran's attorney references specific service medical 
treatment records not currently of record.  

As the Board has de novo review of the entire record under 38 
U.S.C.A. § 7104(a), and the Veteran's service treatment 
records are not currently in the claims file, all reasonable 
efforts must be made by VA to attempt to reconstruct all of 
the records that are missing.  Specifically, the RO should 
contact the Veteran and his attorney and ask him to re-submit 
the lost documents.  In addition, the RO should contact the 
National Personnel Records Center (NPRC) and, if necessary, 
all other appropriate alternative sources, to obtain the 
Veteran's service treatment records. 

With respect to the issue of service connection for PTSD, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  38 C.F.R. § 
4.125(a) (2009) requires that diagnoses of mental disorders 
conform to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).

The record clearly shows that the Veteran had service in 
December 1969 in Vietnam assigned to the 377th Trans Sq 
(PACAF), Tan Son Nhut AB.  However, his service personnel 
records are negative for any decoration or award signifying 
combat, and his military occupational specialty (MOS) was 
vehicle repairman.

The Veteran submitted a PTSD questionnaire in February 2008 
which noted that the incident occurred in December 1969 at 
Ton Son Nhut. The Veteran noted that his base was getting 
bombed, that the bombs were close to the barracks where he 
was sleeping, and that he got knocked out of bed and his 
comrades came and helped him to cover.  In support of his 
claim, the Veteran submitted a page (189) which appears to be 
from a book (identified by the RO as Appendix entitled 
Chronology of VC/NVA Attacks on The Primary USAF Operating 
Bases in RVN 1961 to 1973) which documents an attack on 
December 19, 1969 at TSN base in which five U.S. servicemen 
were wounded in action.  The Veteran also submitted a service 
personnel record which indicates his estimated date of 
arrival of December 22, 1969 at 377 TRANS, TAN SON NHUT, AB, 
RVN (PACAP) as a General Purpose Vehicle Repairman.

Also, the Veteran has reported other in-service stressors.  
In October 1990, the Veteran reported to a VA social worker 
that he saw his friend killed in Vietnam.  In April 2009, the 
Veteran reported to a private marriage and family therapist 
that while at home on leave his house caught on fire and his 
children died in the fire.  It is the Board's opinion that 
the Veteran should be advised that he should provide 
additional information regarding these two incidents, and if 
possible, any supporting evidence.      

The claims file reveals that RO development on the question 
of whether there is credible evidence that a claimed in-
service stressor occurred has not been accomplished. 

In addition, the Board notes that some of the Veteran's 
service personnel records, mostly performance reports have 
been associated with the claims file.  However, it is the 
Board's opinion that efforts should be made to obtain all 
service personnel records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct a search of its 
own facility in an attempt to locate the 
original service treatment records.  
Documentation of the search efforts 
should be made and associated with the 
claims file.

2.  If the original service medical 
records cannot be located, the RO should 
attempt to reconstruct all of the missing 
records, to the extent possible including 
contacting the Veteran and his attorney.  
All reconstruction efforts, negative 
responses, and information obtained 
should be associated with the claims 
file.  

3.  The Veteran's Official Military 
Personnel File (OMPF) should be 
requested.  All requests, negative 
responses, and information obtained 
should be associated with the claims 
file.  

4.  The RO should advise the Veteran to 
provide additional information and 
evidence regarding the two additional 
stressful incidents noted on page 25 
above, relating to his house fire and 
witnessing his friend being killed in 
Vietnam.      

5.  The RO should review the file and 
prepare a summary of all the claimed 
stressors. This summary, a copy of the 
Veteran's DD Forms 214, and all 
associated service documents should be 
sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Unit 
Records Research (CURR)), and any other 
appropriate agency for verification of 
the alleged stressful events in service.  
JSRRC, and any other agency, should be 
provided with a copy of any information 
obtained above and should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.

6.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the etiology of any current 
acquired psychiatric disability, 
including PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  The examiner should elicit as much 
detail as possible from the Veteran as to 
such claimed stressors, e.g., locations, 
dates, and identities of individuals 
involved.  

The examiner should identify all current 
psychiatric diagnoses and provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric diagnoses is related to the 
Veteran's active duty service.  The 
examiner should consider the Veteran's 
alleged in-service stressors for the 
purpose of determining whether such 
stressors were severe enough to have 
caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.

7.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all current back 
diagnoses and provide an opinion as to 
whether it is at least as likely as not 
that any current back disorder is related 
to the Veteran's active duty service.  

For 5 and 6 above, it would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

8.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


